 

ABRAMS EY: FENSTERMAN

Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP

 

Attorneys at Law

 

3 Dakota Drive - Suite 306
Lake Success, New York 11042
Phone: 516-328-2300
Fax: 516-328-6638
Fax Not For Legal Services

Christopher A. Gorman
Partner

cgorman@abramslaw.com
July 8, 2021

VIA CM/ECF

Honorable Michael E. Wiles, U.S.B.J.
United States Bankruptcy Court
Southern District of New York

One Bowling Green

New York, New York 10004

Re: Ine Boaz Bagbag, Case No. 08 br. 12667 (MEW)
Bagbag v. Summa Capital Corp., Case No. 19 ap-01022 (MEW)

Dear Judge Wiles:

As the Court is aware, this law firm represents Boaz Bagbag (“Mr. Bagbag”). We write
this letter jointly on behalf of Mr. Bagbag and on behalf of counse! for Summa Capital Corp.
(“Summa”), who is copied on this letter, in order to inform the Court that the parties have entered
into a forbearance agreement concerning the Judgment entered against Mr. Bagbag. As such, the
parties have stipulated to withdraw the related state court lawsuit with prejudice. By this letter
Summa hereby withdraws its emergency motion for injunctive relief against Mr. Bagbag (Docket
No, 25). In addition, by this letter the parties inform the Court that they consent to the above-
referenced adversary proceeding being closed without prejudice to being reopened in the event
that further enforcement of the Judgment becomes necessary. On behalf of all parties, we thank
the Court for its assistance in getting this matter resolved.

Respectfully submitted,

/s/ Christopher A. Gorman
Christopher A. Gorman

Ce: David Bolton, Esq.
